DETAILED ACTION
This is a final Office Action on the merits for application number 15/339,807. This action is in response to Applicant’s Amendments and Arguments dated 12/1/2020.  Claim 1 was amended. Claim 6 was previously withdrawn. Claims 1-5 and 7-19 are currently pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant asserts on page 10 of the Remarks dated 12/1/2020 that Claim 1 is not obvious over the combination of Robinson in view of Schmidt in view of Nitu.  Applicant asserts on page 11, that the combination of Robinson and Schmidt would not be obvious because it is “redundant”. In response to Applicant's argument that the locker bank in Robinson indicates to the delivery driver which locker is assigned to the delivery driver by using a visual indicator light or by partially opening the locker and a supplemental label indicating the internal locker location would be redundant: in the situation of multiple delivery drivers delivering packages at the same time to the locker bank or the situation of the locker bank being in multiple buildings or rooms, a supplemental package label with an internal location applied to a package when they are sorted, as taught by Schmidt, would be an obvious improvement to Robinson and, as discussed in the Office Action dated 9/4/2020, would provide increased security and control of the package in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant’s arguments were fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 4-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0106296 by Kalin Robinson et. al. (Robinson) in view of U.S. Patent Publication 2017/0220976 to Peter Schmidt (Schmidt) in view of U.S. Patent publication 2015/0356801 to Christian Nitu et. al. (Nitu). 

Regarding Claim 1:
Robinson teaches a computerized system in a mail center to re-route packages that are not able to be delivered to a staffed mail counter, re-delivered or stored in lockers at the mail center.  Robinson teaches: (Currently Amended) A mailcenter service system for a community, comprising: a package processing workstation to process an incoming package for a specified customer, the package processing workstation including a tracking code assigning device to apply a tracking code unique to the package being processed, ([0038] “the system is configured to associate--e.g., in the system's memory--the parcel (e.g., and any tracking or other information associated with the parcel) with a pre-printed machine-readable indicia (and/or alphanumeric code associated with the indicia) on the "information notice"”).

and a route assignment device to assign a default route to the package, the assigned route being one of plural candidate routes including locker pickup, mailcenter pickup and delivery to specified delivery address; ([0035] “Parcel Redirection Module 300 may facilitate the redirection of one or more parcels from a primary delivery location (e.g., the original intended 

plural package storage lockers ([0025] “The one or more lockers”)

at respective assigned locations ([0015] “an address of the locker bank”)

and having respective unique device identifiers, ([0015] “an identifier for the locker”) Examiner is interpreting applicant’s “the device identifier” to be functionally equivalent to a locker number.  This interpretation is supported by Applicant’s specification, page 14, lines 10-12 “the package storage lockers 101 may each include a unique device identifier which may be a series of one or more characters that may identify each of the package storage lockers”.  The broadest reasonable interpretation of this element is any unique aspects of a particular locker that are discernable by a human or a machine.  

each package storage locker having a code entry device to receive user entry of an unlock code specific to unlocking the package storage locker at an instant moment; ([0025] “In particular embodiments, the PIN Generation Server 130 is configured to generate one or more PIN numbers for unlocking one or more lockers within the Locker Bank 700”).

a mail service controller to communicate with the package processing workstation, ([0026] “the computer 120 may be suitable for use as a computer within the context of the System 110 that is configured to facilitate the delivery of parcels”).
monitor status of the plural package storage lockers and control service provided to each service customer amongst plural service customers registered in a customer database registering contact information for the plural service customers;  ([0025] “The Locker Bank Computer 730 may control access to each of the one or more lockers within the Locker Bank 700”).

a locker assignment device including a device identifier reader… and a wireless communication interface. Examiner is interpreting applicant’s “a locker assignment device including a device identifier reader… and a wireless communication interface” to be functionally equivalent to the wireless input device taught by Robinson in ([0037] “the system is configured to receive the indication in any suitable manner (e.g., via input on a wireless device such as a smart phone or UPS' DIAD device”. This interpretation is supported in Applicant’s specification, page 18, lines 16-22 “the locker assignment device 103 may be a handheld device that is utilized by mail staff to acquire device identifiers (and unlock codes) from each package storage locker. To facilitate the aforementioned tasks, the locker assignment device 103 may include a device identifier 20 reader 103a to scan the unique device identifier and a wireless communication interface 103b to communicate with various devices (e.g., mail service controller) to obtain (or send) information regarding packages and package storage lockers”.  

…when the package specified for locker pickup is being deposited at the package storage locker…through which the locker assignment device communicates to the mail service controller.  [0078] “the delivery driver or other individual may use a portable electronic device (e.g., a handheld computing device) to save the location of the locker and the particular locker in which the parcel is stored for later use by the system”). 
the device identifier of the package storage locker in association with the tracking code of the deposited package, Robinson teaches associating a tracking code with a package ([0038] “the system is configured to associate--e.g., in the system's memory--the parcel (e.g., and any tracking or other information associated with the parcel) with a pre-printed machine-readable indicia (and/or alphanumeric code associated with the indicia)”. Robinson also teaches that the system can associate a particular package with a particular locker number ([0077] “the system is configured to associate the parcel with that locker location or particular locker (e.g., for the purposes of tracking the parcel, notifying the intended parcel recipient of the location of the parcel, etc.”). 

and wherein the mail service controller, upon receiving from the locker assignment device the device identifier of the package storage locker in association with the tracking code of the deposited package, transmits a locker pickup notification to an electronic address of the specified customer registered in the customer database, Robinson teaches sending customer the specific locker number after delivery ([0078] “the system is configured to notify the parcel recipient that the parcel has been delivered to the alternate delivery location (e.g., via e-mail, SMS, text message, or any other suitable method of communication). The system may further provide a particular locker number to the consignee in which the consignee's one or more parcels are stored”).

the locker pickup notification informing arrival of the deposited package, identifying the deposited package by the tracking code of the deposited package, indicating the location and device identifier of the package storage locker,  ([0015] “a computer system associated with the 

and indicating an unlock code to unlock the package storage locker for removal of the deposited package from the package storage locker. ([0137] “The system may provide the PIN number to the person via, for example, SMS, text message, e-mail, voice message, etc”). 

While Robinson teaches ([0091] “scan a machine-readable indicia on a particular parcel (e.g., affixed to the particular parcel, printed on the particular parcel, etc.)”), Robinson does not specifically teach  wherein the route assignment device includes a label printer, and when the route assignment device specifies the package being processed to locker pickup, the route assignment device additionally assigns the package being processed to a locker location, and the label printer prints the locker location on a label to be applied on the package being processed , wherein the locker location printed on the label indicates a physical location of a package storage locker that the package is to be stored in by locker  Schmidt teaches ([0164] “scanning device 3 that corresponds to a sorting machine rather than a human and which prints human-readable labels on the packages when they are sorted. The machine readable code is scanned, and core software 10 provides the information to the label printer to be printed on the package (instead of, e.g., instructions on where to immediately take the package to as would be shown to a package handler). This information may include the delivery address and package number (future locker number, in these embodiments assigned at this time), although less information 

It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application that the primary delivery address taught in Robinson could use a barcode printer, as taught by Schmidt, that prints the internal locker location “where to immediately take the package” due to additional security and control of the package in large volume facilities.  

Robinson teaches that at the time of delivery the driver selects a locker and deposits the package into it and the driver inputs the exact locker number into the system in [0078]. Robinson teaches that the delivery driver’s handheld portable electronic device is a cell phone or UPS™ DIAD™ [0037]. Examiner holds that these type of devices intrinsically have bar code scanning capability. Robinson does not, however, specifically teach to read the device identifier of a package storage locker.  Nitu, in the field of art of smart lockers, teaches ([0026] “a sticker or other non-electronic indicia inclusive of a unique identifier associated with respective smart lockers 106 may be used and scanned or otherwise utilized by an electronic device, including the respective smart locks or provisioning mobile device to provision each smart locker”).  It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application that the locker number taught by Robinson could be in the form of a barcode and entering the locker number into the mail center computer, as taught by Robinson, could be accomplished by scanning a barcode, as taught by Nitu. The motivation to combine the references would be delivery driver convenience and efficiency.

Regarding Claim 2:
Robinson in view of Schmidt and Nitu teaches all the limitations of Claim 1. Robinson also teaches: The mailcenter service system as claimed in claim 1, wherein the mail service controller monitors status of the plural package storage lockers, including tracking whether each package storage locker is occupied by a package, and upon request from the locker assignment device, the mail service controller communicates a list of unused package storage lockers at or near a specified locker bank location. ([0046] “the locker bank information retrieved by the system includes the location of one or more locker banks (e.g., attended or unattended delivery locations) as well as information relating to the ability of those locker banks to receive parcels)” see also [0050] “In particular embodiments, the system may substantially continuously (e.g., continuously) update capacity information in real time for a particular locker bank”).


Regarding Claim 4:
Robinson in view of Schmidt and Nitu teaches all the limitations of Claim 1. Robinson also teaches: The mailcenter service system as claimed in claim 1, wherein the locker assignment device is a handheld device, and the device identifier reader of the locker assignment device further includes a RF tag reader to communicate with a RF tag on or in a package storage locker to obtain the unique device identifier of the package storage locker from the RF tag. ([0149] “by receiving a wireless or wired transmission of the code from the electronic delivery notification device, via passive or active RFID technology and/or by any other suitable means”).


Regarding Claim 5:
Robinson in view of Schmidt and Nitu teaches all the limitations of Claim 1. While Robinson also teaches: ([0091] “the system is configured to receive the request to deliver the one or more parcels to the locker bank at least partially in response to receiving input of a machine-readable indicia, which may, for example, be printed on the one or more parcels and associated with tracking information for the one or more parcels”), Robinson does not specifically teach The mailcenter service system as claimed in claim 1, wherein when the route assignment device specifies the package being processed to locker pickup, the route assignment device additionally assigns the package being processed to a locker location, and prints the locker location on the package being processed. Schmidt teaches ([0164] “scanning device 3 that corresponds to a sorting machine rather than a human and which prints human-readable labels on the packages when they are sorted. The machine readable code is scanned, and core software 10 provides the information to the label printer to be printed on the package (instead of, e.g., instructions on where to immediately take the package to as would be shown to a package handler). This information may include the delivery address and package number (future locker number, in these embodiments assigned at this time), although less information may be printed if privacy is desired. A hand scanner carried by a human sorter may also print out such a label”.) It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application that the primary delivery address taught in Robinson could use a barcode printer, as taught by Schmidt, that prints the internal locker location “where to immediately take the package” due to additional security and control of the package in large volume facilities.  


Regarding Claim 7:
Robinson in view of Schmidt and Nitu teaches all the limitations of Claim 1. Robinson also teaches: The mailcenter service system as claimed in claim 1, wherein the route assignment device includes a route selection user interface to permit user selection of a route amongst the plural candidate route or to override the system-selected default route with the user-selected route. ([0055] “the system is configured to allow parcel recipients to provide preferred locker bank locations for any parcel that the recipients may be scheduled to receive”).

Regarding Claim 8:
Robinson in view of Schmidt and Nitu teaches all the limitations of Claim 1. Robinson also teaches: The mailcenter service system as claimed in claim 1, wherein when the mail service controller determines, based on business rules and upon receiving from the package processing workstation the tracking code of the package being processed, that the package being processed is to be assigned by the route assignment device to mailcenter pickup, the mail service controller transmits a mailcenter pickup command to the package processing workstation and transmits a mailcenter pickup notification of arrived package to a registered electronic address of the specified customer, the notification informing arrival of the package being processed, identifying the package being processed by the tracking code of the package being processed, and indicating that the package being processed is available for mailcenter pickup. ([0035] attended access point… it should be understood in the context of this disclosure that the Parcel Redirection Module 300 may be utilized in the context of the system to redirect one or more parcels to any other suitable alternate delivery location or other location) see also [0049].  

Regarding Claim 9:
Robinson in view of Schmidt and Nitu teaches all the limitations of Claim 1 and 8. Robinson also teaches: The mailcenter service system as claimed in claim 8, wherein the mailcenter pickup notification transmitted to the registered electronic address of the specified customer notifies the arrival of the package for mailcenter pickup, and includes a selectable link to a notification response page specified by a uniform resource locator, at which to specify disposition instructions to the mailcenter to process the package. ([0055] “the system may be configured to notify the parcel recipient (via a mobile device, private/public social network … that the carrier was unable to deliver the parcel to the primary delivery location and is further configured to provide the parcel recipient with a selection of locker bank locations or other alternate delivery locations to which the parcel can be directed)” see also [0110] “For example, the system may be configured to enable the consignee to retrieve the parcel identifier by: (1) retrieving the parcel identifier from a web site or mobile application associated with the carrier that is delivering the parcel”).

Regarding Claim 10:
Robinson in view of Schmidt and Nitu teaches all the limitations of Claim 1, 8 and 9. Robinson also teaches: The mailcenter service system as claimed in claim 9, wherein the mail service controller causes the mailcenter pickup notification and the instructions specified by the customer through the notification response page for the package for mailcenter pickup to be registered in the customer database in association with the customer. ([0106]  “Such systems may be configured for releasing items (e.g. parcels) to either subscribed consignees (e.g. known to the carrier through enrollment in a consignee program such as a UPS My Choice) or 

Regarding Claim 11:
Robinson in view of Schmidt and Nitu teaches all the limitations of Claims 1, 8 and 9. Robinson also teaches: The mailcenter service system as claimed in claim 9, wherein the mail service controller determines a preferred delivery address based on registered delivery instructions of the specified customer, and populates the preferred delivery address as a default delivery location which is changeable upon command, as a disposition option on the notification response page. ([0056] “In still other embodiments, the system is configured to enable a parcel recipient to select a particular locker bank for delivery of all parcels for which the parcel recipient is the intended recipient. For example, the parcel recipient may select to have all future deliveries delivered to the particular locker bank directly (e.g., rather than having the carrier attempt delivery first at the primary delivery location)”). 

Regarding Claim 12:
Robinson in view of Schmidt and Nitu teaches all the limitations of Claims 1, 8 and 9. Robinson also teaches: The mailcenter service system as claimed in claim 9, wherein wherein the mail service controller determines, based on a set of business rules and after the mail service controller has not received disposition instruction from the customer for the package within a predetermined period of time in response to the mailcenter pickup notification, that the package has been abandoned, and wherein when the mail service controller determines that the package for mailcenter pickup has been abandoned, the mail service controller returns the package to sender. ([0015] “the locker bank holds the parcel until it is retrieved from the locker, or until a predetermined amount of time passes (e.g. a predetermined number of days, weeks, months). If the locker is not retrieved within a certain amount of the time, the system may coordinate pickup and rerouting of the parcel (e.g., back to the shipper of the parcel, to the home of the parcel's intended recipient, etc. …)”).

Regarding Claim 13:
Robinson in view of Schmidt and Nitu teaches all the limitations of Claims 1 and 8. Robinson also teaches: The mailcenter service system as claimed in claim 8, wherein the mailcenter pickup notification transmitted to the registered electronic address of the specified customer includes selectable links to activate respective predetermined responsive instructions to the mailcenter, for processing the package, and the selectable predetermined responsive instructions, for which links are provided in the notification, include hold package for pickup, deliver package to a specified address, discard or destroy the package, and return the package to sender. ([0055] “In particular embodiments, following an unsuccessful delivery attempt, the system may be configured to notify the parcel recipient (via a mobile device, private/public social network and/or the use of a physical "information notice" placed at the location of the primary delivery attempt) that the carrier was unable to deliver the parcel to the primary delivery location and is further configured to provide the parcel recipient with a selection of locker bank locations or other alternate delivery locations to which the parcel can be directed”). Examiner interprets “mobile device” and “a selection” to include selectable links.

Regarding Claims 18 and 19:
Robinson in view of Schmidt and Nitu teaches all the limitations of Claim 1. While Robinson also teaches ([0091] “scan a machine-readable indicia on a particular parcel (e.g., affixed to the particular parcel, printed on the particular parcel, etc.)”), Robinson does not specifically teach: The mailcenter service system as claimed in claim 1, wherein the tracking code assigning device includes a label printer to print the tracking code as a tracking barcode on a label to be applied onto the package being processed, and the locker assignment device further includes a barcode reader, and when the package for locker pickup is at the package storage locker, the barcode reader of the locker assignment device reads the tracking barcode from the label on the package for locker pickup. The mailcenter service system as claimed in claim 1, wherein the tracking code assigning device prints the tracking code as a tracking barcode onto the package being processed, and the locker assignment device further includes a barcode reader, and when the package for locker pickup is at the package storage locker, the barcode reader of the locker assignment device reads the tracking barcode from the package for locker pickup. Schmidt teaches ([0164] “scanning device 3 that corresponds to a sorting machine rather than a human and which prints human-readable labels on the packages when they are sorted. The machine readable code is scanned, and core software 10 provides the information to the label printer to be printed on the package (instead of, e.g., instructions on where to immediately take the package to as would be shown to a package handler). This information may include the delivery address and package number (future locker number, in these embodiments assigned at this time), although less information may be printed if privacy is desired. A hand scanner carried by a human sorter may also print out such a label”.) It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application that the primary .  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0106296 by Kalin Robinson et. al. (Robinson) in view of U.S. Patent Publication 2017/0220976 to Peter Schmidt (Schmidt) in view of U.S. Patent publication 2015/0356801 to Christian Nitu et. al. (Nitu) and further in view of U.S. Patent Publication 2016/0352749 to Joseph W. Baumgarte et. al. (Baumgarte).

Regarding Claim 3:
Robinson in view of Schmidt and Nitu teaches all the limitations of Claim 1. Robinson also teaches: The mailcenter service system as claimed in claim 1, wherein the locker assignment device is a handheld device and the device identifier reader of the locker assignment device further includes a barcode reader.   Robinson teaches that the delivery driver’s handheld portable electronic device is a cell phone or UPS™ DIAD™ [0037]. Examiner holds that these type of devices intrinsically have bar code scanning capability. 
Robinson does not, however, specifically teach to read a device barcode on or in a package storage locker, the device barcode encoding the device identifier.  Nitu, in the field of art of smart lockers, teaches ([0026] a sticker or other non-electronic indicia inclusive of a unique identifier associated with respective smart lockers 106 may be used and scanned or otherwise utilized by an electronic device, including the respective smart locks or provisioning mobile device to provision each smart locker.)  It would have been obvious to a person of 
and unlock code of the package storage locker. Applicant states in his specification on pages 42 and 43: “When the device reader reads the barcode on the package storage locker (step S1200), the device reader obtains the unlock code and the device identifier belonging to the package storage locker that is registered in the barcode (step S 1201). Next, the locker assignment device communicates with a mail service controller, to send the unlock code and the device identifier to be registered by the mail service controller (step S 1202)”. Based on this, Examiner interprets that one reason that the unlock code might be printed on a barcode (for example placed on a sticker that is placed on the outside or inside of a locker) is in the situation of non-networked non-smart lockers. The mail center may have a server but the lock on the locker does not have communicative capacity to link to the mail center server. The server does not independently have any electronic record of the locker unlock codes. Another device (the barcode reader) is needed to get the code from the locker and enter it into the server for communication to the package recipient.  Robinson teaches that a PIN can be in the form of a barcode ([0139] “the system is configured to receive the PIN number in any other suitable manner, such as, for example, by scanning a machine readable indicia associated with the PIN” and [0140] “any other piece of unique identifying information may be used in place of the PIN number. Such unique identifying information may include, for example, a unique bar code”). Robinson does not teach that the barcode with the PIN may be displayed on the locker.
.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0106296 by Kalin Robinson et. al. (Robinson) in view of U.S. Patent Publication 2017/0220976 to Peter Schmidt (Schmidt) in view of U.S. in view of U.S. Patent publication 2015/0356801 to Christian Nitu et. al. (Nitu) and further in view of Patent Publication 2013/0146656 by Wolf-Stephan Wilke et. al. (Wilke).

Regarding Claim 14:
Robinson in view of Schmidt and Nitu teaches all the limitations of Claim 1. Robinson also teaches: The mailcenter service system as claimed in claim 1, … wherein the package being processed at the package processing workstation is compared to one or more package templates and when the comparison of the package being processed to the package templates indicates that the package, due to size or shape, cannot be accommodated in any of the available package storage lockers, ([0066] “the system may, when determining whether the locker bank is an appropriate alternate delivery location: (1) determine whether there are (or are predicted to be) any available lockers in which to store the parcel upon delivery to the locker bank; (2) determine the size of any available lockers within the locker bank; (3) determine a size of the parcel; and (4) determine whether any available lockers are sufficiently sized (e.g., sufficiently large) to physically accommodate the parcel”).
 the route assignment device assigns the package to mailcenter pickup, ( [0074] “the system is configured to enable a delivery driver to override a selection of a particular locker bank by the system for redirection of the parcel. The driver may, for example, determine that the parcel would not fit in any of the lockers at the particular locker bank… alternate instructions regarding the parcel …a staffed alternate delivery location”)
and the mail service controller, upon receiving from the package processing workstation the tracking code …, and the assignment of the package to mailcenter pickup, transmits a mailcenter pickup notification of arrived package to a registered electronic address of the specified customer, the notification informing arrival of the package, identifying the package by the tracking code of the package, … and that the package is available for mailcenter pickup. ( [0078] “the system is configured to notify the parcel recipient that the parcel has been delivered to the alternate delivery location (e.g., via e-mail, SMS, text message, or any other suitable method of communication)”).

wherein the package processing workstation further includes an image capture device to capture and output a digital image of the package being processed and … and digital image of the package (Wilke [0048] “In one refinement, the sorting installation has a fixed image recorder and also a fixed image evaluation unit. The fixed image recorder produces a computer-accessible depiction of a surface of the mail item while the mail item is passing through the sorting installation. This depiction shows the recipient identifier on the mail item”).  It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to apply Wilke’s OCR intake processing teachings using the cameras already disclosed in Robinson.  One would have been motivated to combine these references to digitize package address information instead of having to hand type addresses into Robinson’s system or also as a confirmation for comparison to the address encoded in the barcode affixed on the package when it was received.

Robinson teaches sending electronic messages to package recipients but does not teach including a picture of the package. Wilke, in the same field of art, teaches prior art of a mailman taking a photograph of a package to confirm delivery (Wilke [0005] “a mailman uses a portable image recorder to produce a depiction of the delivered article”) and providing this picture to the …and indicating a selectable link to the digital image of the package. It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to electronically send a picture of the package to the intended recipient as taught by Wilke together with the electronic message sent to the package’s recipients to inform them of the package’s whereabouts. One would be motivated to combine these references to provide further information to the recipient regarding exactly which package was meant in the situation of the customer expecting multiple packages.

Regarding Claim 15:
Robinson in view of Nitu and Schmidt teaches all the limitations of Claim 1.  Robinson teaches an image capture device (Robinson [0068] the carrier may measure the parcel during any suitable phase of shipping … using a light curtain to measure the parcel, taking an image of the parcel and using a suitable computer algorithm to estimate the size of the parcel from the image) but only in the context of measuring the parcel dimensions.  Wilke, also in the field of mail and package delivery and storage, teaches a system that takes a photo of the address information of an incoming package and, using OCR technology, creates an electronic file identifying each package that includes the delivery address. Thus, Robinson in view of Wilke teaches: The mailcenter service system as claimed in claim 1, wherein the package processing workstation further includes an image capture device to capture and output a digital image of the package including an address-bearing face thereof, and an image processing apparatus that, upon receiving the digital image, extracts from the digital image (i) sender information indicating a sender of the package and (ii) addressee information indicating an addressee of the package, and outputs metadata including the sender information and the addressee information along with the digital image of the address-bearing face.  (Wilke [0048] “In one refinement, the sorting installation has a fixed image recorder and also a fixed image evaluation unit. The fixed image recorder produces a computer-accessible depiction of a surface of the mail item while the mail item is passing through the sorting installation. This depiction shows the recipient identifier on the mail item”).  It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to apply Wilke’s OCR intake processing teachings using the cameras already disclosed in Robinson.  One would have been motivated to combine these references to digitize package address information instead of having to hand type addresses into Robinson’s system or also as a confirmation for comparison to the address encoded in the barcode affixed on the package when it was received.

Robinson teaches the sorting of received mail items into different routes including a mailcenter pickup (Robinson [0035] Parcel Redirection Module 300 may facilitate the redirection of one or more parcels from a primary delivery location (e.g., the original intended delivery location of a parcel, such as the intended parcel recipient's residence) to an alternate delivery location (e.g., such as a suitable locker bank or attended access point)) but Robinson does not teach the use of a camera and OCR tools to capture the address for use in this routing. Wilke does [0048] and also teaches use of it for delivery routing (Wilke [0052] The data record for the mail items is augmented by a coding for the deciphered recipient identifier. The sorting  wherein the mail service controller, upon receiving the metadata and the corresponding digital image, determines, based on a set of business rules, the addressee information and the sender information, that the package is to be assigned by the route assignment device to mailcenter pickup.  It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to use Wilke’s camera and OCR tools to capture delivery addresses electronically for the use of the sorting system of Robinson motivated by the time savings of not having to type in each address and, if the address was accepted into the system by reading a barcode, motivated by having a way to compare the addresses to ensure proper delivery.

Robinson teaches sending electronic messages to package recipients but does not teach including a picture of the package. Wilke, in the same field of art, teaches prior art of a mailman taking a photograph of a package to confirm delivery (Wilke [0005] a mailman uses a portable image recorder to produce a depiction of the delivered article) and providing this picture to the recipient ([0015] The invention is used in order to verify to the sender or to the recipient that the article has been delivered). Wilke also teaches that the delivery photo can be sent wirelessly to a central computer (Wilke [0036] the depiction which has been produced during the delivery of the article is transmitted from the portable image recorder to the central data memory directly and by wireless data transmission). Thus Robinson in view of Wilke teaches: and transmits a mailcenter pickup notification of arrived package to a registered electronic address of the specified customer, the notification informing arrival of the package, identifying the package by the tracking code of the package, and indicating a selectable link to the digital image of the package and that the package is available for mailcenter pickup. It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to electronically send a picture of the package to the intended recipient as taught by Wilke together with the electronic message sent to the package’s recipients to inform them of the package’s whereabouts. One would be motivated to combine these references to provide further information to the recipient regarding exactly which package was meant in the situation of the customer expecting multiple packages. 

Regarding Claim 16:
Robinson in view of Schmidt, Nitu and Wilke teaches all the limitations of Claims 1 and 15.  Robinson teaches:  The mailcenter service system as claimed in claim 15, further comprising: a received packages database to register data for arrived packages, (Robinson ([0022] “a Database 140”).  

Robinson does not teach saving images of the packages in this database but Wilke does (Wilke [0006] “the mailman uses the terminal 16 to produce a delivery confirmation … and transmits it wirelessly to the central computer 10. The delivery confirmation comprises a digital depiction and further information”). Thus Robinson in view of Wilke teach: wherein the metadata and the digital image are registered in association with the tracking code assigned to the package, in the received packages database.  It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to store Wilke’s images along with 
Robinson teaches: and wherein the mail service controller periodically checks the received packages database for packages having no disposition instructions and having been received at least a predetermined number of days ago, and for each package amongst the packages having no disposition instructions and having been received at least a predetermined number of days ago, causes the package to be processed according to a default workflow for packages with no disposition instruction. (Robinson [0015] “the locker bank holds the parcel until it is retrieved from the locker, or until a predetermined amount of time passes (e.g. a predetermined number of days, weeks, months). If the locker is not retrieved within a certain amount of the time, the system may coordinate pickup and rerouting of the parcel (e.g., back to the shipper of the parcel, to the home of the parcel's intended recipient, etc.)”). 
Regarding Claim 17:
Robinson in view of Schmidt and Nitu teaches all the limitations of Claim 1.  
Robinson teaches: and requesting confirmation that the package is to be delivered to a specified address determined based on data from the customer database. (Robinson [0055] provide the parcel recipient with a selection of locker bank locations or other alternate delivery locations to which the parcel can be directed).
Robinson does not teach: The mailcenter service system as claimed in claim 1, wherein the package processing workstation further includes an image capture device to capture and output a digital image of the package including an address-bearing face thereof, and an image processing apparatus that, upon receiving the digital image, extracts from the digital image (i) sender information indicating a sender of the package and (ii) addressee information indicating an addressee of the package, and outputs metadata including the sender information and the addressee information along with the digital image of the address-bearing face, Wilke does: ([0048] “In one refinement, the sorting installation has a fixed image recorder and also a fixed image evaluation unit. The fixed image recorder produces a computer-accessible depiction of a surface of the mail item while the mail item is passing through the sorting installation. This depiction shows the recipient identifier on the mail item”). It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to apply Wilke’s OCR intake processing teachings using the cameras already disclosed in Robinson.  One would have been motivated to combine these references to digitize package address information instead of having to hand type addresses into Robinson’s system or also as a confirmation for comparison to the address encoded in the barcode affixed on the package when it was received.

Robinson does not teach: wherein the mail service controller, upon receiving the metadata and the corresponding digital image, determines, based on a set of business rules, the addressee information and the sender information, that the package is to be assigned by the route assignment device to be delivered, Wilke teaches this in [0048, 0052, and 0065]). It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to use Wilke’s camera and OCR tools to capture delivery addresses electronically for the use of the sorting system of Robinson motivated by the time savings of not having to type in each address and, if the address was accepted into the system by reading a barcode, motivated by having a way to compare the addresses to ensure proper delivery.

 and transmits a delivery notification of arrived package to a registered electronic address of the specified customer, the notification informing arrival of the package, identifying the package by the tracking code of the package, and indicating a selectable link to the digital image of the package, (See Robinson [0015] and Wilke [0005, 0036]) It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to electronically send a picture of the package to the intended recipient as taught by Wilke together with the electronic message sent to the package’s recipients to inform them of the package’s whereabouts. One would be motivated to combine these references to provide further information to the recipient regarding exactly which package was meant in the situation of the customer expecting multiple packages. 

Relevant Prior Art Not Relied Upon
The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.
U.S. Patent Publication 2014/0068247 to Davis et. al.  – teaches non networked lockers
U.S. Patent Publication 2016/0133074 to Amdahl – teaches external authentication
U.S. Patent Publication 2006/0020366 to Bloom – teaches local identification of lockers

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687